The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-23 are presented for examination.
	A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on May 2, 2022 has been entered.
	Claims 16-23 remain pending. Claims 16-18 and 20-23 are amended.
Applicant’s arguments, filed May 2, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group I (original claims 1-11), directed to an oral pharmaceutical formulation comprising cannabidiol (CBD) and a lipid, and the election of caprylic/capric triglyceride as the single disclosed species of lipid, as stated in the reply filed November 29, 2017, which is still in effect over the claims. 
	Accordingly, claim 19, directed to a method for treating treatment resistant seizure disorders, is properly withdrawn from consideration under 37 C.F.R. §1.142(b) as being directed to non-elected subject matter consistent with the original requirement for restriction/election dated November 22, 2017.
	Applicant’s claim 23, which was previously withdrawn from consideration as being directed to non-elected subject matter, is now amended to depend from the oral pharmaceutical formulation defined in instant claim 22. As a result of these amendments to claim 23, such claim is now rejoined with those claims presently under examination. 
	Instant claims 16-18 and 20-23 are under examination and are treated on the merits infra.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed May 2, 2022 (three pages) and August 4, 2022 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A (five pages total), the Examiner has considered the cited references. 

Status of Rejections Set Forth in the November 2, 2021 Final Office Action
	In reply to the rejection of claims 16-18 and 20-22 for new matter under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph), as set forth at p.4-8 of the previous Office Action dated November 2, 2021, Applicant now amends claim 16 to remove the limitations directed to “a mean Tmax of 2.55 hours and a mean Cmax of 214.28 ng/mL, and amends claim 20 to remove the limitations directed to “wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, and wherein the oral pharmaceutical formulation provides a mean Tmax of 2.55 hours + 0.97 and a mean Cmax of 214.28 ng/mL + 105.035”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 16-18 and 20-22 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph), as set forth at p.8-12 of the previous Office Action dated November 2, 2021, Applicant now amends claim 16 to remove the limitations directed to “a mean Tmax of 2.55 hours and a mean Cmax of 214.28 ng/mL, and amends claim 20 to remove the limitations directed to “wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, and wherein the oral pharmaceutical formulation provides a mean Tmax of 2.55 hours + 0.97 and a mean Cmax of 214.28 ng/mL + 105.035”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 16-18 and 20-22 under the enablement requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph), as set forth at p.13-18 of the previous Office Action dated November 2, 2021, Applicant now amends claim 16 to remove the limitations directed to “a mean Tmax of 2.55 hours and a mean Cmax of 214.28 ng/mL, and amends claim 20 to remove the limitations directed to “wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, and wherein the oral pharmaceutical formulation provides a mean Tmax of 2.55 hours + 0.97 and a mean Cmax of 214.28 ng/mL + 105.035”. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 17-18 and 21-22 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.18-19 of the previous Office Action dated November 2, 2021, Applicant now amends claims 17-18 to define the recited percentage as a “(w/w)” quantity, and further amends claims 21-22 to remove the limitations directed to percentage quantities of CBD and caprylic/capric triglyceride. Accordingly, the rejection is now hereby withdrawn.
Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and set forth infra.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 16-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s oral pharmaceutical formulation of CBD with caprylic/capric triglyceride that comprises “greater than about 63.485% (w/w) of caprylic/capric triglyceride” (claim 16), “wherein the formulation comprises about 31% (w/w) [CBD]” (claim 17), “wherein the formulation comprises about 68% (w/w) caprylic/capric triglyceride” (claim 18), or “wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, and provides a mean [CBD] Cmax of at least 20 times greater when administered to a subject in a fed condition that when administered to a subject in a fasted condition” (claim 16). 
At p.4 of the May 2, 2022 reply, Applicant generally references the as-filed specification in support, stating only that “[s]upport for the amendments and the new claims can be found in the specification at, e.g., pages 4, 13-16, 51-63 and 87-93”. More specific citations to the as-filed specification are not provided by Applicant. 
At p.13, para.[00089] of the as-filed specification, Applicant describes a “stable pharmaceutical formulation for oral administration comprising from about 0.1 to about 40% of a cannabinoid and from about 10 to about 95% of a lipid”. 
At p.13-14, para.[00090] of the as-filed specification, Applicant discloses “caprylic/capric triglyceride” as the “most preferred embodiment” of lipid. 
At p.15, para.[00094] of the as-filed specification, Applicant states that “the formulations contain from about 1 to about 35% of a cannabidiol. In a more preferred embodiment, the formulations contain from about 10 to about 32% cannabidiol. In a most preferred embodiment, the formulations contain about 31.09% cannabidiol”.
At p.15, para.[00095] of the as-filed specification, Applicant states that “the formulations contain from about 20 to about 90% of lipids. In a more preferred embodiment, the formulations contain from about 50 to about 90% lipids. In a most preferred embodiment, the formulations contain from about 50 to about 74% lipids”.
In Table 25 at p.51-52 of the as-filed specification, Applicant discloses a single formulation, #LF15, which contains 31.09% (w/w) cannabinoid (defined as CBD), 0.1% (w/w) ascorbyl palmitate, 0.3% (w/w) flavor, 0.025% (w/w) saccharin, 63.485% (w/w) caprylic/capric triglyceride, and 5.0% (w/w) ethanol.
The originally filed disclosure fails to provide adequate written support for Applicant’s newly added limitation directed to “greater than about 63.485% (w/w) of caprylic/capric triglyceride” (claim 16). At best, Applicant’s as-filed specification describes oral pharmaceutical formulations in which the cannabinoid is present in a broadly defined range of “about 0.1-40%” and the lipid is present in a broadly defined range of “about 10 to about 95%”, with narrower embodiments of CBD defined as “about 1 to about 35% CBD, “about 10 to about 32% CBD”, or “about 31.09% CBD”, and narrower embodiments of lipid defined as “about 20 to about 90%”, or “about 50 to about 74%”. The sole description pertaining to caprylic/capric triglycerides in an amount of 63.485% (w/w) appears in formulation #LF15. Such description, however, does not support broadening this discrete quantity of 63.485% (w/w) caprylic/capric triglyceride to any amount “greater than about 63.485% (w/w)” caprylic/capric triglyceride as newly amended. Applicant’s disclosure places a specific limitation on the quantity of lipid to be used in the described oral pharmaceutical formulation of CBD (“about 10 to about 95%”, or more narrowly, “about 20 to about 90%”, or “about 50 to about 74%”), such that Applicant’s broadening of this range to be “greater than about 63.485% (w/w)” caprylic/capric triglyceride with no upper limit thereon is not supported by the originally filed disclosure. This concept introduced into claim 16, therefore, constitutes an impermissible broadening of the subject matter originally disclosed that does not find sufficient written support in the as-filed specification. 
The originally filed disclosure also fails to provide adequate written support for Applicant’s newly amended quantity of “about 31% (w/w)” CBD (claim 17) or “about 68% (w/w)” caprylic/capric triglyceride1 (claim 18). At best, Applicant’s as-filed specification appears to generically suggest the use of 31.09% CBD, or “about 50 to about 74% lipids” (p.15, para.[00094]-[00095]). Such disclosure, however, does not support broadening the quantity of CBD to simply “about 31% (w/w)” (which is implicitly a range of 27.9-34.1% (w/w) when taking into account the definition of the term “about”) as recited in instant claim 17, or narrowing the range of lipid from “about 50 to about 74%” to, specifically, “about 68% (w/w)” caprylic/capric triglyceride (which is implicitly a range of 61.2-74.8% (w/w) when taking into account the definition of the term “about”) as recited in instant claim 18. Applicant provides no exemplification or disclosure to support the particular contemplation of these specific values of “about 31% (w/w)” CBD and “about 68% (w/w)” caprylic/capric triglyceride within the broader ranges described in the as-filed specification. These concepts introduced into newly amended claims 17-18 constitute an impermissible broadening and narrowing of the subject matter originally disclosed that does not find sufficient written support in the as-filed specification. 
At p.4, para.[00021] of the as-filed specification, Applicant states, “In another aspect, the present invention is directed to an oral pharmaceutical formulation comprising cannabidiol and a lipid wherein the formulation provides a cannabidiol Cmax at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition”.
The originally filed disclosure fails to provide adequate written support for Applicant’s newly amended oral pharmaceutical formulation of CBD and a lipid (specifically, caprylic/capric triglyceride), in which the formulation comprises a daily dose of 20 mg/kg and “provides a mean [CBD] Cmax of at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition” (claim 16). At best, Applicant describes an oral formulation of CBD and a lipid in which the CBD Cmax – not “mean [CBD] Cmax” as now claimed – is “at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition”. Applicant should note that CBD Cmax of “at least 20 times greater” indicates that the Cmax value is at least 20x greater as claimed – this, however, is not equivalent to CBD mean Cmax because the “mean” value is the average of set of values (i.e., Cmax values may be greater than, or less than, 20x greater, but average to a “mean” Cmax value that is at least 20x greater as claimed). This concept introduced into newly amended claim 16 constitutes an impermissible narrowing of the subject matter originally disclosed that does not find sufficient written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concepts directed to Applicant’s oral pharmaceutical formulation of CBD with caprylic/capric triglyceride that comprises “greater than about 63.485% (w/w) of caprylic/capric triglyceride” (claim 16), “wherein the formulation comprises about 31% (w/w) [CBD]” (claim 17), “wherein the formulation comprises about 68% (w/w) caprylic/capric triglyceride” (claim 18), or “wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, and provides a mean [CBD] Cmax of at least 20 times greater when administered to a subject in a fed condition that when administered to a subject in a fasted condition” (claim 16). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 16-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a lack of written description rejection. 
MPEP §2163(I) states that, "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.”
Applicant’s instant claim 16 is directed to an oral pharmaceutical formulation consisting of CBD, greater than about 63.485% (w/w) caprylic/capric triglyceride, from about 0.1-1.0% (w/w) of an antioxidant that is vitamin E and/or ascorbyl palmitate, a sweetener, optionally a flavoring agent, and optionally ethanol, wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, is a liquid solution, the CBD has a purity of > 98% (w/w), and further wherein the oral pharmaceutical formulation provides a mean CBD Cmax of at least 20x greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition. Applicant narrows the quantity of CBD to about 31% (claim 17), or the quantity of caprylic/capric triglyceride to about 68% (claim 18). Applicant further specifies that the flavoring agent is strawberry flavor (claim 20), the sweetener is saccharin (claim 21), or the antioxidant is vitamin E (claim 22), particularly in a concentration of about 0.2% (w/w) (claim 23). 
Applicant, thus, requires a liquid oral pharmaceutical formulation of CBD that is >98% pure with greater than about 63.485% (w/w) caprylic/capric triglyceride, from about 0.1-1.0% (w/w) antioxidant that is vitamin E and/or ascorbyl palmitate and a sweetener, and optionally a flavoring agent and/or ethanol, that comprises a daily dose of 20 mg/kg and yields the particularly recited pharmacokinetic parameter of a mean CBD Cmax of at least 20x greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition (claim 16). 
The originally filed specification and claims, however, are entirely silent as to the particular physical and/or structural elements responsible for yielding the claimed function of a mean CBD Cmax of at least 20x greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition (claim 16). Applicant’s Example 17 (p.87, para.[000300]-p.93, para.[000316]) presents “[a]n open label, randomized, single-dose, two-period, two-way crossover food-effect study” in healthy subjects to determine the “pharmacokinetics and safety of single dose of 20 mg/kg/day [CBD] administered under fasted or fed conditions” in 24 subjects “subjected to the fasted and fed treatment arms in separate periods followed by a 7-day wash-out period” (p.87 para.[000300]). Applicant describes the test CBD formulation only as an “oral cannabinoid solution” of CBD (p.87, para.[000300], Title; p.88, para.[000304]). Table 62 (p.88, para.[000305]) presents the Cmax values obtained from 13 fasted subjects (mean CBD Cmax of 27.3 ng/mL + 37.7) and 24 fed subjects (mean CBD Cmax of 1560 ng/mL + 865) following a single 20 mg/kg dose of CBD solution under fasted or fed conditions in healthy volunteers, wherein the log-transformed CBD Cmax “was approximately 31-fold higher2 after administration with food compared to administration under fasted conditions” (p.89, para.[000307]). This working example, however, contains no specific description of the constitution of the tested 20 mg/kg CBD solution, or the particular physical and/or structural elements necessary to yield the recited mean CBD Cmax of “at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition” as claimed. Notably, also, the remainder of the as-filed disclosure fails to remedy this deficiency of the sole relevant working example. 
Accordingly, it is clear that Applicant’s claimed formulations lack written descriptive support, as there is no described correlation between the claimed pharmacokinetic function and the physical structure(s) actually responsible for said functions (claims 16-18, 20-23). MPEP §2163(I)(A).
A diligent search of the prior and contemporaneous art reveals no clear teachings persuasively establishing an art-recognized correlation between the claimed pharmacokinetic function and the physical structure(s) responsible for said functions such that the skilled artisan would have known or immediately envisaged such structure(s) that would satisfy the recited functions. MPEP §2163(I)(A). With regard to prior art formulations of CBD with the lipid carrier caprylic/capric triglyceride, Kottayil et al. (WO 2006/063109 A2; 2006, already of record) teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year, wherein the oil-based carrier is a triglyceride selected from, e.g., caprylic/capric triglycerides, the cannabinoid is, e.g., CBD, and the stabilizer is an antioxidant, and further wherein the cannabinoid is present in an amount of about 0.05-90% by weight, preferably about 0.1-50% by weight of the dosage form, and the antioxidant is, e.g., alpha-tocopherol, ascorbyl palmitate, etc. in an amount from about 0.001-10% by weight (p.6, para.[0026]; p.9, para.[0041]; p.11, para.[0047]-[0048]; p.15-16, para.[0064]; p.11, para.[0049]; p.11, para.[0047]-[0048]). Kottayil et al. further teaches that the formulation may be prepared into other dosage forms, including solutions (p.39, para.[0132]). Woolfe et al. (U.S. Patent Application Publication No. 2008/0159961 A1; 2008, already of record) teaches an aerosol comprising a cannabinoid, propellant and an effective amount of a cough suppressant for inhalation or oral application sublingually or buccally, and further exemplifies a formulation of 11.9 mg CBD, 30.3 mg MIGLYOL 812 (caprylic/capric triglyceride), 130.3 mg ethanol and 1814.0 mg P-134a propellant (p.1, para.[0006]; Ex.28, para.[0062]). Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011, already of record) teaches an oral delivery system of dronabinol or other cannabinoids, such as CBD, dissolved in an oily medium with at least one surfactant to promote self-emulsification, wherein the oily medium is a triglyceride, such as caprylic/capric triglycerides derived from coconut or palm seed oil (e.g., LABRAFAC, MIGLYOL 810, 812, etc.), and wherein the composition contains about 1-60% by weight of the cannabinoid and about 5-90% by weight of the oily medium (abstract; p.2, para.[0026]; p.5, para.[0080]; p.5, para.[0082]-[0085]; p.6, para.[0097]; p.7, para.[0103], [0113]). No teachings, however, were identified in any of these cited prior art references that would have adequately informed the ordinarily skilled artisan of the specific physical and/or structural elements relevant to yielding the recited mean CBD Cmax values in fed versus fasted subjects as claimed.
The skilled artisan, then, seeking to make and use Applicant’s claimed formulation would not have been reasonably apprised of the physical and/or structural means essential to yielding the recited pharmacokinetic function by reading Applicant’s originally filed specification. In addition, this skilled artisan seeking to make and use Applicant’s claimed formulation also would not have been able to remedy this deficiency of the as-filed specification by looking to the prior and contemporaneous art to identify the necessary means and/or structures to yield the functionalities claimed, as the prior or contemporaneous art was not aware of the physical and/or structural means essential to formulating CBD with the lipid caprylic/capric triglyceride and the claimed antioxidant in such a way as to specifically yield the pharmacokinetic characteristics claimed. 
Also, the high degree of inter-subject variability in the pharmacokinetics of CBD absorption and the variable effect of food on such absorption would have required greater description on Applicant’s part to clearly inform the ordinarily skilled artisan of the specific physical and/or structural means necessary to yield the effect claimed. This is evidenced at least by Stott et al. (“A Phase I Study to Assess the Effect of Food on the Single Dose Bioavailability of the THC/CBD Oromucosal Spray”, Eur J Clin Pharmacol, 2013; 69:825-834, already of record), who teaches an experimental study of a single dose oromucosal spray applied as four sprays for a final dose of 10 mg CBD and 10.8 mg THC (abstract; “Dosing”, p.827). Stott et al. teaches that “food intake was found to increase the rate (Cmax and Tmax) and extent (AUC) of exposure to THC, CBD and 11-OH-THC after administration”, but that “[c]onsistent with reports in the literature, following administration of THC/CBD spray, there was a large inter-subject variability in the rate and extent of absorption of CBs [cannabinoids]” (col.1, para.1-2, p.833). Stott et al. teaches that “[a]nalysis of mean PK parameters suggested an effect of food on the relative bioavailability of all three analytes [AUC(0-t), AUC(0-inf), and Cmax] measured in this study, but the high inter-subject variability in this study makes these findings somewhat difficult to interpret” (col.2, para.1, p.832-col.1, para.1, p.833). In further support of this unpredictability of the effect of food on drug absorption, Charman et al. (“Physicochemical and Physiological Mechanisms for the Effects of Food on Drug Absorption: The Role of Lipids and pH”, Journal of Pharmaceutical Sciences, 1997; 86(3):269-282, already of record) documents that “[t]he character and magnitude of the effect of food on bioavailability is a function of the drug, the dose, the nature of the formulation, the size and composition of the food, and the temporal relationship between food ingestion and drug administration” (col.2, para.1, p.269). 
Applicant cannot, therefore, allege that the physical and/or structural means necessary to yield the recited pharmacokinetic properties are so “conventional” or “well known to one of ordinary skill in the art” that they do not need to be disclosed in detail. MPEP §2163(II)(A)(3)(a). Absent such description, Applicant fails to inform the skilled artisan of the specific means and/or structural elements necessary for formulating CBD with the lipid caprylic/capric triglyceride and the claimed vitamin E and/or ascorbyl palmitate antioxidant effective to yield the claimed pharmacokinetic functions. This lack of adequate description demonstrates that Applicant was not in possession of the formulations effective to provide the instantly claimed functions. This is because Applicant cannot logically be in possession of that which he has yet to identify. Applicant is reminded that a wish or plan for obtaining the invention as claimed does not provide adequate written description of the invention. Rather, a precise definition, such as by structure, formula, chemical name or physical properties or a combination thereof, is required. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previously applied grounds for rejection under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph), stating that “the specification expressly characterizes the invention as encompassing” an oral formulation of CBD and a lipid that “provides a [CBD] Cmax at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition” (Remarks, p.5).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s as-filed specification at p.4, para.[00021] states that “[i]n another aspect, the present invention is directed to an oral pharmaceutical formulation comprising [CBD] and a lipid wherein the formulation provides a cannabidiol Cmax at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition”. Such disclosure fails to provide adequate written support to now claim that the claimed oral liquid formulation “provides a mean [CBD] Cmax of at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition” (claim 16). Applicant conflates a CBD Cmax of “at least 20 times greater” with a mean CBD Cmax of at least 20x greater, despite the fact that the two are not equivalent to one another. The CBD Cmax value is not the same as the mean CBD Cmax because the “mean” value is the average of a set of values (i.e., Cmax values may be greater than or less than 20x fed versus fasted, but average to a “mean” Cmax value that is at least 20x greater fed versus fasted as claimed). As this concept newly introduced into claim 16 is not adequately supported explicitly, implicitly or inherently by the as-filed specification, it constitutes new matter for the reasons set forth above. 
	Applicant contends that the skilled artisan would “have understood that Applicant was in possession of such lipid-based CBD formulations, particularly the exemplified formulations” of Ex.5, identified as #LF9-LF15, which “were found to be particularly stable” (Remarks, p.5). 
	The arguments have been fully and carefully considered, but are not found persuasive.
	The position that the skilled artisan would have understood that Applicant possessed such lipid-based CBD formulations that yield the claimed pharmacokinetic function is not accepted. Here, the references cited in support of the §112(a) (pre-AIA  first paragraph) written description rejection establish that administration of a liquid solution of CBD to subjects resulted in Cmax values with a high degree of inter-subject variability, and further that the effect of food on bioavailability (such as Cmax) was highly dependent on the size and composition of the food and the temporal relationship between food ingestion and drug administration. Such evidence documents that it would have been incumbent upon Applicant to describe the physical and/or structural elements essential to yielding the claimed pharmacokinetic properties in sufficient detail to inform the ordinarily skilled artisan how to accomplish the specific function instantly claimed. Though Applicant may have exemplified several lipid-based CBD formulations in the as-filed specification, the exemplification of “particularly stable” formulations is not germane to establishing that such exemplified formulations do, in fact, effectively yield the specific pharmacokinetic function as claimed. Moreover, Applicant fails to consider that the high degree of inter-subject variability and unpredictability in the art with regard to absorption and bioavailability of CBD as measured by Cmax would have discouraged the ordinarily skilled artisan from assuming (without clear evidentiary basis) that any one or more of exemplified formulations #LF9-LF15 were specifically effective to yield the pharmacokinetic function as claimed. 
	Applicant further cites to Ex.17 of the as-filed specification as providing “tangible data” demonstrating the food effect on oral CBD solutions, urging that such data would “broadly apply to at least the exemplified examples, including the identified lipid-based CBD formulations described in Table 25” (Remarks, p.5). 
	The arguments have been fully and carefully considered, but are not found persuasive.
	Applicant’s position that working Ex.17 of the originally filed disclosure provides tangible data demonstrating the food effect on oral CBD solutions is also not accepted. Ex.17 of the as-filed specification is notably flawed in that it never actually describes the constitution of the tested CBD solution. As a result, it is not plainly apparent that the food effect observed in this experimental study is specifically relevant to an oral liquid solution of CBD, caprylic/capric triglyceride, an antioxidant and a sweetener (optionally with a flavoring agent and/or ethanol) within the specific ranges instantly claimed. At best, Applicant’s Ex.17 is directed to a 20 mg/kg dose of oral CBD solution, but there is simply no evidence that this is a lipid-based CBD solution germane to the specific oral CBD solutions instantly claimed. Moreover, Applicant’s urging that such data would “broadly apply” to the other exemplified formulations of the as-filed specification cannot be accepted for two reasons - the first being that it is not even clear that the data of Ex.17 is directed to oral CBD solutions of the constitution instantly claimed, and the second being that the references cited in support of the rejection teach against the assumption of such pharmacokinetic activity (without supporting evidence thereof) given the high degree of inter-subject variability in bioavailability and pharmacokinetic response to oral CBD administration. 
	For these reasons supra, rejection of claims 16-18 and 20-23 is proper. 
Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability in the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and, 
8) the relative skill of those skilled in the art. 

The relevant factors are addressed below.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the effective filing date is August 31, 2016, the date the instant application was filed. 
Applicant’s instant claims are directed to an oral pharmaceutical formulation consisting of CBD, greater than about 63.485% (w/w) caprylic/capric triglyceride, from about 0.1-1.0% (w/w) of an antioxidant that is vitamin E and/or ascorbyl palmitate, a sweetener, optionally a flavoring agent, and optionally ethanol, wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg, is a liquid solution, the CBD has a purity of > 98% (w/w), and further wherein the oral pharmaceutical formulation provides a mean CBD Cmax of at least 20x greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition. Applicant narrows the quantity of CBD to about 31% (claim 17), or the quantity of caprylic/capric triglyceride to about 68% (claim 18). Applicant further specifies that the flavoring agent is strawberry flavor (claim 20), the sweetener is saccharin (claim 21), or the antioxidant is vitamin E (claim 22), particularly in a concentration of about 0.2% (w/w) (claim 23). 
Oral pharmaceutical formulations of CBD with a lipid, particularly caprylic/capric triglycerides, were known in the art before the effective filing date of the claimed invention. Kottayil et al. (WO 2006/063109 A2; 2006, already of record) teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year, wherein the oil-based carrier is a triglyceride selected from, e.g., caprylic/capric triglycerides, the cannabinoid is, e.g., CBD, and the stabilizer is an antioxidant, and further wherein the cannabinoid is present in an amount of about 0.05-90% by weight, preferably about 0.1-50% by weight of the dosage form and the antioxidant is, e.g., alpha-tocopherol, ascorbyl palmitate, etc. in an amount from about 0.001-10% by weight (p.6, para.[0026]; p.9, para.[0041]; p.11, para.[0047]-[0048]; p.15-16, para.[0064]; p.11, para.[0049]; p.11, para.[0047]-[0048]). Kottayil et al. further teaches that the formulation may be prepared into other dosage forms, including solutions (p.39, para.[0132]). Woolfe et al. (U.S. Patent Application Publication No. 2008/0159961 A1; 2008, already of record) teaches an aerosol comprising a cannabinoid, propellant and an effective amount of a cough suppressant for inhalation or oral application sublingually or buccally, and further exemplifies a formulation of 11.9 mg CBD, 30.3 mg MIGLYOL 812 (caprylic/capric triglyceride), 130.3 mg ethanol and 1814.0 mg P-134a propellant (p.1, para.[0006]; Ex.28, para.[0062]). Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011, already of record) teaches an oral delivery system of dronabinol or other cannabinoids, such as CBD, dissolved in an oily medium with at least one surfactant to promote self-emulsification, wherein the oily medium is a triglyceride, such as caprylic/capric triglycerides derived from coconut or palm seed oil (e.g., LABRAFAC, MIGLYOL 810, 812, etc.), and wherein the composition contains about 1-60% by weight of the cannabinoid and about 5-90% by weight of the oily medium (abstract; p.2, para.[0026]; p.5, para.[0080]; p.5, para.[0082]-[0085]; p.6, para.[0097]; p.7, para.[0103], [0113]). None, however, provide any disclosure relevant to ascertaining the specific physical and/or structural elements pertaining to this combination of CBD and caprylic/capric triglyceride necessary to yield the recited pharmacokinetic function of mean CBD Cmax as claimed. 
A diligent search of the prior and contemporaneous art reveals that the pharmacokinetics of oral CBD formulations were known to exhibit a high degree of inter-patient variability. Guy et al. (“A Phase I, Open Label, Four-Way Crossover Study to Compare the Pharmacokinetic Profiles of a Single Dose of 20 mg of a Cannabis Based Medicine Extract (CBME) Administered on 3 Different Areas of the Buccal Mucosa and to Investigate the Pharmacokinetics of CBME per Oral in Healthy Male and Female Volunteers (GWPK0112)”, Journal of Cannabis Therapeutics, 2003; 3(4):79-120, already of record) teaches the application of a cannabis based medicine extract comprised of 25 mg CBD and 25 mg THC per ml formulated in 50:50 ethanol:propylene glycol with peppermint flavoring to the sublingual, buccal and oropharyngeal mucosa, as compared to an oral soft gelatin capsule comprising 2.5 mg CBD and 2.5 mg THC (abstract). Guy et al. noted that the Cmax of CBD was “greatest following buccal administration” as compared to the other tested routes, that “AUC was greatest following oropharyngeal” application and “was statistically significantly greater than buccal” application, and that the Cmax of CBD administered via oral capsule was lower than any of the 3 spray applications (abstract; also see Table 4, p.96). Guy et al. further teaches that “[t]here was very wide inter- and to a lesser extent intra-subject variability in pharmacokinetics”, and that the observed “[d]ifferences in mean values between the routes of administration, even when statistically significant, are small relative to the very wide range of values between subjects” (abstract). Guy et al. further elaborates on this variability, stating that “[i]nter-subject variability in pharmacokinetics was considerable with CV% of the order of 45 to 70% in AUC, 38 to 68% in Tmax and 44-113% in Cmax (calculated from Table 4)” (p.112, para.2). Guy et al. goes on to state that “[f]ollowing each treatment differences between the lowest and highest Cmax values observed in individual subjects ranged from 8 to 46-fold, with the range being generally greater for CBD than THC” and “[t]he difference between lowest and highest AUC0-t was less, being of the order of 11-fold for CBD after all formulations and 4 to 7-fold for THC” (p.112, para.2). Guy et al. proposes that “[t]his variation may be due to many factors such as amount of dose swallowed instead of absorption through the oral mucosa, breakfast on the morning of dosing, or levels of exercise undertaken by each subject” (p.119, para.3). 
The high degree of inter-subject variability in the pharmacokinetics of CBD absorption was also known to be affected by the presence or absence of food. Stott et al. (“A Phase I Study to Assess the Effect of Food on the Single Dose Bioavailability of the THC/CBD Oromucosal Spray”, Eur J Clin Pharmacol, 2013; 69:825-834, already of record) teaches an experimental study of a single dose oromucosal spray applied as four sprays for a final dose of 10 mg CBD and 10.8 mg THC (abstract; “Dosing”, p.827). Stott et al. teaches that “food intake was found to increase the rate (Cmax and Tmax) and extent (AUC) of exposure to THC, CBD and 11-OH-THC after administration”, but that “[c]onsistent with reports in the literature, following administration of THC/CBD spray, there was a large inter-subject variability in the rate and extent of absorption of CBs [cannabinoids]” (col.1, para.1-2, p.833). Stott et al. teaches that “[a]nalysis of mean PK parameters suggested an effect of food on the relative bioavailability of all three analytes [AUC(0-t), AUC(0-inf), and Cmax] measured in this study, but the high inter-subject variability in this study makes these findings somewhat difficult to interpret” (col.2, para.1, p.832-col.1, para.1, p.833). In further support of this unpredictability of the effect of food on drug absorption, Charman et al. (“Physicochemical and Physiological Mechanisms for the Effects of Food on Drug Absorption: The Role of Lipids and pH”, Journal of Pharmaceutical Sciences, 1997; 86(3):269-282, already of record) documents that “[t]he character and magnitude of the effect of food on bioavailability is a function of the drug, the dose, the nature of the formulation, the size and composition of the food, and the temporal relationship between food ingestion and drug administration” (col.2, para.1, p.269). 
Applicant’s claims, however, circumscribe any oral pharmaceutical liquid solution of CBD (of >98% purity), greater than about 63.485% (w/w) caprylic/capric triglyceride and about 0.1-1.0% (w/w) antioxidant that is vitamin E and/or ascorbyl palmitate in a daily dose of 20 mg/kg, using any means that yield the recited pharmacokinetic function of mean CBD Cmax of “at least 20 times greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition” (claims 16-18, 20-23). The concept that the skilled artisan would have formulated CBD with a lipid, such as caprylic/capric triglyceride, and antioxidant within the claimed ranges into a liquid solution to reasonably yield this function without needing to resort to undue experimentation contradicts what was known in the art at the time the instant invention was filed – specifically, that pharmacokinetic functions of orally administered CBD were known to exhibit a high degree of inter-patient (and even intra-patient) variability regardless of the presence or absence of food, and the art was generally unaware of the specific physical and/or structural elements that would be necessary to reliably yield the claimed pharmacokinetic effects with a reasonable expectation of success, as evidenced by the publications above. 
The working examples provided in the as-filed specification do not remedy this lack of adequate enabling guidance. Applicant’s Example 17 (p.87, para.[000300]-p.93, para.[000316]) presents “[a]n open label, randomized, single-dose, two-period, two-way crossover food-effect study” in healthy subjects to determine the “pharmacokinetics and safety of single dose of 20 mg/kg/day [CBD] administered under fasted or fed conditions” in 24 subjects “subjected to the fasted and fed treatment arms in separate periods followed by a 7-day wash-out period” (p.87 para.[000300]). Applicant describes the test CBD formulation only as an “oral cannabinoid solution” of CBD (p.87, para.[000300], Title; p.88, para.[000304]). Table 62 (p.88, para.[000305]) presents the Cmax values obtained from 13 fasted subjects (mean CBD Cmax of 27.3 ng/mL + 37.7) and 24 fed subjects (mean CBD Cmax of 1560 ng/mL + 865) following a single 20 mg/kg dose of CBD solution under fasted or fed conditions in healthy volunteers, wherein the log-transformed CBD Cmax “was approximately 31-fold higher after administration with food compared to administration under fasted conditions” (p.89, para.[000307]). This working example, however, contains no specific description of the constitution of the tested solution – i.e., whether it contained a caprylic/capric triglyceride and/or antioxidant as claimed (and, if so, in what quantity), the quantity of CBD in the solution, what vehicle was employed to formulate the solution, and whether the solution contained any other relevant components necessary to yield the recited functional effects. The working example, then, fails to provide any description or disclosure relevant to identifying the specific physical and/or structural elements of the CBD and lipid composition that would effectively and reliably yield the pharmacokinetic functions over the full scope instantly claimed. As a result, the as-filed specification fails to clearly enable how to make and/or use the instantly claimed oral pharmaceutical formulation of CBD and caprylic/capric triglyceride to yield the recited pharmacokinetic properties of mean CBD Cmax in the manner claimed. 
While the lack of adequate working examples cannot be the sole factor in determining enablement, the unpredictable nature of the art and the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical, medical and chemical arts that experimentation in this art is not uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a pharmacologist or medical doctor with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to make and/or use the invention as instantly claimed. In order to actually make and/or use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. §112(a) (pre-AIA  first paragraph) in order to practice the invention presently claimed. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejection, stating that “the specification expressly states that the lipid formulations of the invention exhibit the claimed food effect range (page 4), identifies specific formulations that fall within the claimed excipients and amounts (Table 25), and provides a detailed assay in Example 17 for testing the formulations in vivo (see, pages 87-93)” such that the skilled artisan would have been able to identify formulations falling within the claims without undue experimentation” (Remarks, p.6-7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position is unavailing. Though the as-filed specification literally describes an oral formulation of CBD and a lipid that exhibits the claimed pharmacokinetic function (p.4, para.[00021]), the fact remains that there is no description of the physical and/or structural means necessary to yield this specific property as claimed. Moreover, the unpredictability and high degree of inter-patient (and even intra-patient) variability with regard to CBD bioavailability and absorption (including Cmax values) known in the prior art requires a higher level of enabling guidance by Applicant in order to effectively make and/or use the invention as claimed, which he has not adequately satisfied. Though Applicant cites to the exemplified formulations of Table 25 of the as-filed specification, there is no evidence that any one or more of these exemplified formulations actually satisfies the claimed pharmacokinetic function (and the high degree of unpredictability in the art as documented by the cited references above teaches away from such assumption without factual evidence thereof). Also, although Ex.17 provides a detailed assay for testing CBD formulations in vivo to determine if they exhibit the claimed food effect on mean CBD Cmax, the fact remains that the test for enablement is how to make and use the invention as claimed with a reasonable expectation of success – not how to make and test the invention repeatedly with essentially no promise of successfully reaching the objectives claimed.
	Applicant further contends that it is permissible for claims to circumscribe inoperable embodiments and still meet the enablement requirement set forth under 35 U.S.C. §112(a) (pre-AIA  first paragraph) (Remarks, p.7). Applicant alleges that the skilled artisan would have expended no more effort than would be normally required by the art to determine if an embodiment within the scope of the invention would have been inoperative or operative for the specific function claimed (Remarks, p.7-8). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant is correct in stating that the presence of inoperable embodiments within the scope of a claim does not necessarily render the claim non-enabled under 35 U.S.C. §112(a) (pre-AIA  first paragraph). However, if the skilled artisan must undertake an undue level of experimentation to determine which embodiments are (and which are not) enabled for the specific pharmacokinetic function claimed, then the claim is not properly enabled under §112(a) (pre-AIA  first paragraph). This is the case here. Applicant fails to acknowledge the high degree of inter-patient variability and unpredictability with regard to CBD bioavailability and absorption (including Cmax values) that was known in the prior art before the effective filing date of the claimed invention. This variability and unpredictability per subject would have required the skilled artisan to undertake tedious and unrelenting experimentation to determine which embodiments within the scope of the claimed were operable (and which were inoperable) to yield the claimed pharmacokinetic function. Such experimentation is undue, and falls outside the level of experimentation permissible under §112(a) (pre-AIA  first paragraph) without further enabling guidance by Applicant to identify the operative embodiments. Here, Applicant fails to disclose the specific physical and/or structural elements necessary to yield the recited pharmacokinetic function with at least a reasonable expectation of success and, therefore, fails to rebut the established unpredictability and known high degree of variability in the prior art.
	For these reasons supra, rejection of claims 16-18 and 20-23 is proper.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 16-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, Applicant recites “wherein the oral pharmaceutical formulation comprises a daily dose of 20 mg/kg”, which renders the claim indefinite because it is unclear if this is a daily dose of, specifically, CBD, or a total amount of the oral pharmaceutical formulation as a whole. Clarification is required. 
As claims 17-18 and 20-23 do not remedy this point of ambiguity in claim 16, they must be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Conclusion
Rejection of claims 16-18 and 20-23 is proper.
Claim 19 is withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant defines the term “about” as “plus or minus 10%” (p.13, para.[000221]). As such, Applicant’s recitation of “about 31% (w/w)” CBD constitutes a range of 27.9-34.1% (w/w) CBD, and “about 68% (w/w)” caprylic/capric triglyceride constitutes a range of 61.2-74.8% (w/w) caprylic/capric triglyceride.
        2 Applicant should note that instant claim 16 broadly claims any oral pharmaceutical formulation with the recited physical and structural constituents that yields a mean CBD Cmax of at least 20x greater when administered to a subject in a fed condition than when administered to a subject in a fasted condition. Therefore, even if Ex.17 was found to be relevant to establishing description of such a formulation (which it is not, as there is no clear description of the actual content of the tested formulation), such formulation would establish a mean CBD Cmax of ~31x greater when administered to a fed subject than when administered to a fasted subject, which fails to provide at least a representative description over the full scope of the claimed range of “at least 20 times greater” recited in claim 16.